Citation Nr: 0404090	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability, to include secondary service connection for 
minimal degenerative irregularity of the right elbow joint 
resulting from service-connected residuals of removal of a 
cyst on the right ulna.

2.  Entitlement to an increased evaluation for post-operative 
residuals of the removal of a cyst on the right ulna with 
residual scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The veteran had active service from July 1973 to March 1977.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  In a June 2000 rating decision, the RO denied a 
compensable evaluation for the residuals of the removal of a 
cyst on the right ulna with residual scar.  However, in a 
February 2001 rating decision, the RO increased the 
evaluation to 10 percent effective the date of his January 
2000 claim.  In a May 2001 rating decision, the RO denied 
entitlement to service connection for a right elbow 
disability, to include the issue of secondary service 
connection for minimal degenerative irregularity of the right 
elbow joint resulting from the service-connected right ulna 
disability.

As discussed below, the issues on appeal are being REMANDED 
to the RO via the Veterans Benefits Administration's Appeals 
Management Center (VBA AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The Board notes that the veteran filed a timely substantive 
appeal to the July 2000 Statement of the Case (SOC) denying a 
compensable evaluation for residuals of the removal of a cyst 
on the right ulna with residual scar.  His primary contention 
was that his right ulna scar warranted a 10 percent 
evaluation.  At that time, he also requested a hearing on 
appeal before a Decision Review Officer (DRO).  However, at 
the time of the RO's grant of a 10 percent evaluation for the 
veteran's right ulna scar in February 2001, the RO informed 
the veteran that this award was a "full grant of all 
benefits sought on appeal" and that the RO would not take 
any further action regarding this issue.  There is no 
statement from the veteran that indicates his desire to 
withdraw this issue from appellate consideration.  Moreover, 
the Board observes that the veteran requested a hearing on 
this issue and has not withdrawn such request.

The United States Court of Appeals for Veterans Claims 
(Court) held in AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
that in a claim for an increased rating, VA should generally 
presume that the claimant will be seeking the maximum benefit 
allowed by law and regulation, and it followed that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  Here, the rating criteria to 
include the revised criteria effective in August 2002 for 
scars potentially allow evaluations substantially higher than 
10 percent.  See 38 C.F.R. § 4.118 (2003).  Therefore, the 
Board finds that without a grant of a total disability 
evaluation for the veteran's right ulna disability, or his 
withdrawal of this issue from appellate consideration, the 
Board has jurisdiction of this issue.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2003); see also Verdon v. 
Brown, 8 Vet. App. 529, 533 (1996) 

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), which introduces several fundamental changes into the 
VA adjudication process. 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. § 3.159 (2003).  Under the 
VCAA, VA's duty to notify and assist has been significantly 
expanded.  The Court has held that a notice consistent with 
the VCAA requires VA to 1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; 2) inform the claimant about the 
information and evidence that VA will seek to provide; 3) 
inform the claimant about the information or evidence that 
claimant is expected to provide; and 4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

While the RO did provide the pertinent regulations outlining 
VA's duty to assist in a rating decision issued in May 2001 
and a SOC issued in August 2002, these notifications have 
significant deficiencies.  Specifically, the May 2001 rating 
decision and the August 2002 SOC did inform the veteran of 
the evidence considered in evaluating his claim for service 
connection for a right elbow disability, what evidence was 
required to establish service connection, and its reasons and 
bases for denial of this claim.  However, the RO failed to 
inform the veteran of what evidence VA would obtain and what 
evidence the veteran was required to submit to VA.  In 
addition, the RO has not informed the veteran to submit all 
pertinent evidence in his possession.   

Finally, the evidence of record indicates that the veteran 
was awarded a Social Security Administration (SSA) disability 
benefit.  A review of the claims file shows that VA has yet 
to request or obtain the medical evidence used in making this 
award.  According to the Court's ruling in Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992), VA's duty to 
assist includes obtaining medical evidence in the possession 
of the SSA.  As VA is on notice that such evidence exists and 
may be pertinent to the current claims, VA must develop the 
veteran's medical evidence in the possession of the SSA.  See 
38 C.F.R. § 3.159(c)(2) (2003).

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the VBA AMC for the following:

1.  The veteran should be provided the 
appropriate notification under the VCAA 
for all claims on appeal.  Such notice 
should 1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 2) inform the claimant about the 
information and evidence that VA will 
seek to provide; 3) inform the claimant 
about the information or evidence that 
claimant is expected to provide; and 4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim provided to 
him.

2.  The veteran should be contacted and 
requested to express whether he continues 
to desire that his claim for an increased 
evaluation for residuals of the removal 
of a cyst of the right ulna with residual 
scar receive appellate consideration.  If 
so (or if the veteran fails to respond to 
this inquiry), then the veteran should be 
scheduled for a hearing on appeal before 
a Decision Review Officer.  Notification 
of this hearing must be associated with 
the claims file.  If conducted, the 
hearing transcript should also be 
incorporated into the claims file.

3.  The appropriate Social Security 
Administration office should be contacted 
and requested to submit legible copies of 
all medical evidence used in determining 
the veteran's SSA award.  All responses 
and/or evidence received from this 
request should be associated with the 
claims file.  Development of this 
evidence should continue until VA 
receives it; or until it is determined 
that these records no longer exist or 
that further attempts to obtain these 
records would be futile. 

4.  The RO should readjudicate the 
veteran's claims for service connection 
for a right elbow disability and 
entitlement to an increased evaluation 
for this right ulna disability with scar 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decisions with respect to the claims 
remain adverse to the veteran, he and his 
representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



